Citation Nr: 1444552	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether recoupment of $16,209.27 in VA disability compensation to offset separation pay was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1994 to October 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists of the Veteran's paper claims files and an electronic file within Virtual VA.


FINDINGS OF FACT

1.  VA recouped $16,209.27 in VA disability compensation to offset separation pay.

2.  Evidence received from the Defense Finance and Accounting Service shows that the proper amount for recoupment is $15,475.27.


CONCLUSION OF LAW

Recoupment of $16,209.27 in VA disability compensation to offset separation pay was not proper, and the Veteran should be reinstated $734.00 due to the error in calculation.  10 U.S.C.A. §§ 1174, 1174a, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The recoupment of special separation benefits from VA disability compensation is statutorily mandated.  Special separation benefits are governed by 10 U.S.C.A. §1174(h)(2).  Under that section, a recipient of such benefits shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld (FITW) from such pay.  The implementing regulation provides, where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174(a) was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of FITW withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i) (2013).

Initially, the Board observes that the Veteran is service-connected for schizophrenia, paranoid type, and that is the disability for which he received his disability severance pay.  The question of whether recoupment, in general, was appropriate is not at issue.  Here, the question before the Board is whether the Veteran's recoupment amount was properly calculated.  

In December 2004, VA received notice that the Veteran received severance pay, after which action was taken to recoup $14,616.72, based upon a 28% tax rate assessed against the $20,301.00 severance pay amount.  Later information was obtained related to the appropriate percentage for the year in question, and it was determined that 27% was appropriate, making the appropriate recoupment amount $14,819.73.  The RO took action, affording the Veteran appropriate notice, to recoup the additional $203.01 in December 2010.  However, several months earlier, in June 2010, a letter from the Defense Finance and Accounting Service (DFAS) notified VA that the Veteran's April 2002 severance pay was in the amount of $21,933.00 and that the appropriate FITW deduction was $5,723.73, making the appropriate recoupment amount $16,209.27.  The RO notified the Veteran of this finding in August 2010, and in December 2010 took action to recoup the additional $1,389.54.  Due to the obvious confusion, the Veteran disagreed with the action taken.

In January 2011, DFAS most recently notified VA of an error in the calculations.  In this letter, DFAS notified VA that the Veteran was discharged with taxable severance pay effective in April 2002, in the amount of $21,933.00 with a FITW deduction of $5,723.73, as well as an overpayment deduction of $734.00, leaving the net payment to the Veteran of $15,475.27.  DFAS clearly stated that it is "the $15,475.27 figure that the VA may recoup to - not the $16, 209.27 amount as previously indicated."  A date stamp on this letter shows it was received at the RO in January 2011.  The April 2011 statement of the case related to the Veteran's appeal, however, fails to recognize receipt of this information.  The Veteran's substantive appeal, received in May 2011, clearly shows the Veteran's belief that the RO was in error in recouping $16,209.27, rather than $15,475.27.  The Board agrees with the Veteran.  The RO's determination in this case was based upon earlier information from DFAS, which was later corrected.  In this case, the Board finds that there is clear evidence that the appropriate recoupment amount, as determined by DFAS in accordance with Federal regulation, was $15,475.27.  

In sum, while the evidence indicates disability separation pay was authorized and paid for the same disability for which the Veteran receives compensation benefits, such that recoupment is appropriate, the evidence indicates the RO recouped $16,209.27, which was not proper, and was $734.00 more than warranted.  Thus, $734.00 should be reinstated to the Veteran.  In this regard, the benefit sought on appeal is granted.  


ORDER

The Board having determined that the proper amount of recoupment of VA disability compensation to offset separation pay is $15,475.27, restoration of $734.00 in VA disability compensation that was withheld to offset receipt of separation pay is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


